United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-2022
                                 ___________

Johnny Tarkington,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Tim Mullins, Former Infirmary           *
Manager, CMS; Neema Suphan, Dr.;        * [UNPUBLISHED]
Alva M. Green, Nurse, CMS; Wendy        *
Kelley, Assistant Director, Arkansas    *
Department of Correction; Vera Miller, *
Nurse, Maximum Security Unit, ADC; *
Mary Moore, Nurse, Maximum Security *
Unit, ADC; Robert Rectenwald, Dr.,      *
ADC (originally sued only as            *
Rectenwald); Roland Anderson, Dr.,      *
ADC (originally sued as Anderson);      *
Rita Odom, Nurse, Maximum               *
Security Unit, ADC; Vesta Mullins,      *
Infirmary Manager, Tucker Unit, ADC; *
David White, Warden, Tucker Unit,       *
ADC; Nnamdi Ifediora, Dr., Maximum *
Security Unit, ADC; Juanita Stell,      *
Regional Ombudsman, ADC,                *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: September 30, 2010
                              Filed: October 5, 2010
                               ___________
Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Inmate Johnny Tarkington appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. As to the claims Tarkington has
not abandoned on appeal, see Carraher v. Target Corp., 503 F.3d 714, 716 n.2 (8th
Cir. 2007), we find that summary judgment was properly granted for the reasons
stated by the district court, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th
Cir. 2008) (de novo standard of review). Accordingly, we affirm. See 8th Cir. R.
47B.
                         ______________________________




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas, now retired.

                                         -2-